 Case: 1:19-cr-00146-SNLJ Doc. #: 35 Filed: 04/24/20 Page: 1 of 1 PageID #: 95



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                           SOUTHEASTERN DIVISION


UNITED STATES OF AMERICA,               )
                                        )
                   Plaintiff,           )
                                        )
      vs.                               )   Case No. 1:19CR00146 SNLJ
                                        )
JAQUAN WHITFIELD,                       )
                                        )
                   Defendant.           )

                                       ORDER

      IT IS HEREBY ORDERED that the report and recommendation of United States

Magistrate Judge Abbie Crites-Leoni (#33), filed April 9, 2020 be and is SUSTAINED,

ADOPTED and INCORPORATED herein.

      IT IS HEREBY ORDERED that Defendant's Motion to Reconsider Detention

Order (#30) be DENIED.

      Dated this 24th day of April, 2020.




                                        STEPN.LIMBAiro; JR.
                                        UNITED STATES DISTRICT JUDGE
